 1DECISIONS OF NATIONAL LABOR RELATIONS BOARDPomeroy, Inc. and Local Union 346, SheetmetalWorkers International Association, AFL-CIO.Case 39-CA--684June 10, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERUpon a charge filed on June 15, 1981, by LocalUnion 346, Sheetmetal Workers International Asso-ciation, AFL-CIO, herein called the Union, andduly served on Pomeroy, Inc., herein called Re-spondent, the General Counsel of the NationalLabor Relations Board, by the Officer-in-Chargefor Subregion 39, issued a complaint on July 30,1981, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that, at all timessince 1971, the Union has been the exclusive collec-tive-bargaining representative, for all employees inan appropriate unit' and that such recognition hasbeen embodied in successive collective-bargainingagreements between Respondent and the Union,the most recent of which was effective for theperiod October 10, 1979, to October 10, 1980. Thecomplaint also alleges that on October 27, 1980,Respondent and the Union reached full and com-plete agreement with respect to the terms and con-ditions of employment of the employees in the unitdescribed below to be incorporated in a collective-bargaining agreement, and on or around late De-cember 1980 and on April 14, 1981, the Union re-quested Respondent to execute a written contractwhich embodied said agreement; but that, since lateDecember 1980, Respondent has refused to executea written collective-bargaining agreement. Thecomplaint alleges that by refusing to execute awritten contract that embodies the agreement ofthe parties reached on October 27, 1980, Respond-ent has refused to bargain collectively, and is refus-ing to bargain collectively, in violation of Section8(a)(1) and (5) and Section 2(6) and (7) of the Act.The complaint alleges that the following employees of Respondentconstitutes an appropriate unit:All production and maintenance employees but excluding officeclericals, watchmen, and supervisors and guards as defined by theAct.Respondent did not file an answer to the com-plaint.On January 25, 1982, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February 2,1982, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentdid not file a response to the Notice To ShowCause and therefore the allegations of the Motionfor Summary Judgment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent specifically states that unless an answerto the complaint is filed within 10 days of servicethereof "all of the allegations in the complaint shallbe deemed to be admitted to be true and shall be sofound by the Board." Further, according to the un-controverted allegations of the Motion for Sum-mary Judgment, counsel for the General Counselby certified letter dated December 31, 1981, in-formed Respondent that unless an answer to thecomplaint was received prior to the close of busi-ness on January 8, 1982. a Motion for SummaryJudgment would be filed in this matter. When ananswer was not received by the designated date, onJanuary 13, 1982, counsel for the General Counselattempted by telephone to reach Rex Cross, Re-spondent's president who was unavailable, and amessage was left for Cross to return the telephone262 NLRB No. 20110 POMEROY, INC.call. To date, there has been no response to counselfor the General Counsel's call and as of January 25,1982, the date of the Motion for Summary Judg-ment, Respondent has failed to file an answer tothe complaint and to date has not indicated that itwould file an answer. Respondent also failed to filea response to the Notice To Show Cause and,therefore, the allegations of the Motion for Sum-mary Judgment stand uncontroverted.Accordingly, under the rule set forth above, nogood cause having been shown for failure to file ananswer, the allegations of the complaint aredeemed admitted and are found to be true and wegrant the Motion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe Respondent, Pomeroy, Inc., is a Connecticutcorporation, with its principal place of business inStamford, Connecticut, and has been engaged inthe nonretail manufacture of steel windows andwindow balances. During the 12-month periodending June 30, 1981, Respondent, in the course ofits business operations supra, purchased and re-ceived at its Stamford, Connecticut, facility goodsand materials valued in excess of $50,000 directlyfrom points outside the State of Connecticut.II. THE LABOR ORGANIZATION INVOLVEDLocal Union 346, Sheetmetal Workers Interna-tional Association, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees butexcluding office clericals, watchmen, and su-pervisors and guards as defined by the Act.2. The bargaining historySince in or around 1971, and at all times materialherein, the Union has been the designated exclusivecollective-bargaining representative of Respond-ent's employees in the unit described above, andsince that date the Union has been recognized assuch representative by Respondent. Such recogni-tion has been embodied in successive collective-bargaining agreements with the Union and Re-spondent, the most recent of which was effectiveby its terms from October 10, 1979, to October 10,1980. At all times since 1971 the Union, by virtueof Section 9(a) of the Act, has been, and is now,the exclusive representative of the employees in theabove-described unit for the purpose of collective-bargaining with respect to rates of pay, wages,hours of employment, and other terms and condi-tions of employment.B. The Refusal To BargainSince in or around December 1980 and April 14,1981, Respondent has failed and refused to executea written contract embodying the agreementreached between Respondent and the Union. Byrefusing to execute a written contract which em-bodies the parties agreement, Respondent has re-fused, and is continuing to refuse, to bargain collec-tively with the representative of its employees.Accordingly, we find that Respondent has sinceDecember 1980, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of its employees, and that, bysuch a refusal, Respondent has engaged in and isengaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in,and is engaging in, unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, andwe shall order that Respondent immediately ex-ecute the agreement embodying such terms andconditions of employment and that, in order tofully remedy its refusal to execute such agreement,Respondent shall make whole all employees cov-ered by the aforesaid collective-bargaining agree-ment for the loss of any benefits which would haveaccrued to them under the contract had Respond-ent executed the same within a reasonable timeafter the Union's request for Respondent's signa-ture, with interest to be computed thereon in theI11 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation,231 NLRB 651 (1977).2The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Pomeroy, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. Local Union 346, Sheetmetal Workers Interna-tional Association, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. By refusing to execute and sign the agreed-upon collective-bargaining agreement reached byRespondent and the Union in their negotiations,Respondent has violated, and is violating, Section8(a)(5) and (1) of the Act.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Pomeroy, Inc., Stamford, Connecticut, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Unlawfully refusing to execute and sign thewritten agreement representing the terms and con-ditions theretofore agreed upon between the Unionand Respondent.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, execute and sign a written con-tract, the terms and conditions of which wereagreed upon between the Union and Respondentand give retroactive effect to its terms and condi-tions, and make its employees whole for any losses,if any, they may have suffered as a result of its re-fusal to sign such an agreement in the manner asset forth in the section of this Decision entitled"The Remedy."(b) If no such request is made, bargain collective-ly in good faith with the Union, upon its request,as the exclusive representative of the employees inthe appropriate unit, over the terms and conditionsof a collective-bargaining agreement and, if an2 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).agreement is reached, embody it in a signed agree-ment.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its facility in Stamford, Connecticut,copies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by the Of-ficer-in-Charge for Subregion 39, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Officer-in-Charge for Subregion39, in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives em-ployees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Local Union 346, Sheetmetal Workers In-ternational Association, AFL-CIO, as the ex-112 POMEROY, INC.clusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.By reason of our failure to execute theaforesaid agreement, WE WILL make wholeour employees in the unit represented byLocal Union 346, Sheetmetal Workers, for anyloss of benefits which may have accrued tothem by reason of our failure to execute thecollective-bargaining agreement at the timesthe Union requested us to do so.WE WILL, upon request, execute and retainin force for the period of its duration the col-lective-bargaining agreement which we for-merly had agreed upon and which we refusedto sign which was requested of us by LocalUnion 346 in December 1980 and again onApril 14, 1981; give retroactive effect to itsterms and conditions; and make our employeeswhole, with interest, for any losses they mayhave suffered as a result of our failure to signthe agreement.If no such request to sign the agreement ismade, WE WILL, upon request, bargain collec-tively with the Union over the terms of anagreement, and, if an agreement is reached,WE WILL sign the agreement. The bargainingunit is:All production and maintenance employeesbut excluding office clericals, watchmen,and supervisors and guards as defined in theAct.POMEROY, INC.113